Citation Nr: 0033890	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for skin rashes and 
bruises, a breathing disorder, and an eye disorder, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

The veteran claims that he developed sinus and bilateral knee 
disorders as a result of his active military service.  He 
also claims that he was exposed to Agent Orange during active 
service in Vietnam and that this exposure led to several 
disorders, including skin rashes and bruises, breathing 
disorder, and eye disorder.

The Board notes that prior to November 9, 2000, persons 
submitting claims for VA benefits had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well-grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  However, effective 
November 9, 2000, the law was amended to remove the well-
grounded requirement and to heighten the VA's duty to assist 
claimants in establishing claims for benefits.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
In light of the amended law, which is more favorable to the 
veteran than the prior law, the Board finds that additional 
development must be completed in this appeal, before the 
Board may proceed with appellate disposition.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991)(when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply). 

In the present appeal, the veteran's service entrance 
examination of February 1962, reflects that he reported nasal 
congestion with certain dusts.  In January 1966, the veteran 
complained of tenderness and tightness of the left knee.  
Physical examination found some edema, warmth, and tenderness 
around the kneecap, with a full range of motion with pain at 
the extremes.  The veteran was assessed with patellar 
bursitis.  Naval Reserve examinations dated in February 1984 
and February 1985, noted a one inch scar on the left knee.  
In May 1984, the veteran was treated for sinus congestion.  
The remainder of the service and reserve medical records are 
negative for any findings pertaining to the claims on appeal.  
The Board notes that there are no post-service medical 
records in the veteran's claims file.  Moreover, the veteran 
has not identified any sources of post-service or current 
medical treatment.  Nor has the veteran been afforded a VA 
examination, despite his requests of record.

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  In the case 
of a claim for disability compensation, the duty to assist 
includes obtaining records and providing a medical 
examination or obtaining a medical opinion.  Pub. L. No. 106-
475, §§ 5103A(b), 5103A(d)(1).  

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the veteran 
should be provided an opportunity to identify any outstanding 
records that may be helpful to his claim.  Additionally, the 
Board finds that the veteran should be afforded a VA medical 
examination to ascertain whether he currently has the claimed 
disorders, and whether they are in any way related to an 
incident of his active military service, including his 
claimed exposure to Agent Orange. 

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should contact the veteran and 
request that he identify all sources of 
medical treatment (both VA and non-VA) 
for his claimed disorders.  The veteran 
should be requested to furnish signed 
authorizations for release to the VA of 
any pertinent private medical records he 
identifies.  Copies of the medical 
records from all sources he identifies, 
which are not currently of record, should 
be requested and associated with the 
claims folder.  The RO should document 
all reasonable efforts to obtain such 
records, including negative requests for 
records.

2.  Thereafter, the veteran should be 
scheduled for appropriate VA 
examinations, to include an Agent Orange 
protocol examination, in connection with 
his claims for service connection.  The 
claims file should be made available to 
the examiner(s) for review in connection 
with the examinations.  All clinical and 
special test findings should be reported.  
The examiner(s) should clearly report the 
nature, extent, and etiology of any 
current claimed disorder, and the 
examiner(s) is specifically requested to 
offer an opinion as to the relationship, 
if any, between a claimed disorder and 
the veteran's military service.  The 
examiner(s) should address whether it is 
at least as likely as not that any 
current disability is related to Agent 
Orange exposure.  A complete rationale 
for any offered opinion with specific 
references to the record must be provided 
by the examiner(s).

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new requirements under 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted.  If the benefits sought on 
appeal remain denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and provide them an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran and his representative 
have the right to submit additional evidence and argument in 
support of the matter addressed in this remand.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No further 
action is required of the veteran until he is notified.




		
	L. M. HELINSKI
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


